              Case:19-17634 Doc#:1 Filed:09/04/19                                     Entered:09/04/19 00:29:33 Page1 of 4

 Fill in this information to identify the case:

 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH
                                     Colorado
 BBBBBBBBBBBBBBBBBBBB'LVWULFWRIBBBBBBBBBBBBBBBBB
                                       6WDWH 
                                                             11
 &DVHQXPEHU If known  BBBBBBBBBBBBBBBBBBBBBBBBB&KDSWHUBBBBB                                                                      &KHFNLIWKLVLVDQ
                                                                                                                                            DPHQGHGILOLQJ




2IILFLDO)RUP
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/1

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   Debtor’s name                           CFW Resources LLC
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




2.   All other names debtor used            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     in the last 8 years                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     ,QFOXGHDQ\DVVXPHGQDPHV
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     WUDGHQDPHVDQG doing business
     as QDPHV                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




3.   Debtor’s federal Employer               8 2           0 6 8 6 6 2 8
                                            BBBBBB±BBBBBBBBBBBBBBBBBBBBB
     Identification Number (,1



4.   Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                        of business

                                             9635       Maroon Circle
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            1XPEHU    6WUHHW                                          1XPEHU    6WUHHW

                                             Suite 400
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                        32%R[

                                             Englewood                  CO       80112
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            &LW\                       6WDWH   =,3&RGH             &LW\                     6WDWH     =,3&RGH

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                             Arapahoe
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            &RXQW\                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                        1XPEHU    6WUHHW

                                                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                        &LW\                     6WDWH     =,3&RGH




5.   Debtor’s website 85/                   None
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


6.   Type of debtor                          &RUSRUDWLRQ LQFOXGLQJ/LPLWHG/LDELOLW\&RPSDQ\ //& DQG/LPLWHG/LDELOLW\3DUWQHUVKLS //3
                                             3DUWQHUVKLS H[FOXGLQJ//3
                                             2WKHU6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


2IILFLDO)RUP                                9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                            SDJH
                 Case:19-17634 Doc#:1 Filed:09/04/19                           Entered:09/04/19 00:29:33 Page2 of 4

'HEWRU
                 CFW Resources LLC
                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                       &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1DPH



                                         $ Check one:
7.    Describe debtor’s business
                                          +HDOWK&DUH%XVLQHVV DVGHILQHGLQ86& $
                                          6LQJOH$VVHW5HDO(VWDWH DVGHILQHGLQ86& %
                                          5DLOURDG DVGHILQHGLQ86& 
                                          6WRFNEURNHU DVGHILQHGLQ86& $
                                          &RPPRGLW\%URNHU DVGHILQHGLQ86& 
                                          &OHDULQJ%DQN DVGHILQHGLQ86& 
                                          1RQHRIWKHDERYH

                                         % Check all that apply:

                                          7D[H[HPSWHQWLW\ DVGHVFULEHGLQ86&
                                          ,QYHVWPHQWFRPSDQ\LQFOXGLQJKHGJHIXQGRUSRROHGLQYHVWPHQWYHKLFOH DVGHILQHGLQ86&
                                             D
                                          ,QYHVWPHQWDGYLVRU DVGHILQHGLQ86&E D         


                                         & 1$,&6 1RUWK$PHULFDQ,QGXVWU\&ODVVLILFDWLRQ6\VWHP GLJLWFRGHWKDWEHVWGHVFULEHVGHEWRU6HH
                                             KWWSZZZXVFRXUWVJRYIRXUGLJLWQDWLRQDODVVRFLDWLRQQDLFVFRGHV
                                             2 1       1    1
                                            BBBBBBBBBBBB

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      &KDSWHU
                                          &KDSWHU
                                          &KDSWHUCheck all that apply
                                                         'HEWRU¶VDJJUHJDWHQRQFRQWLQJHQWOLTXLGDWHGGHEWV H[FOXGLQJGHEWVRZHGWR
                                                             LQVLGHUVRUDIILOLDWHV DUHOHVVWKDQ DPRXQWVXEMHFWWRDGMXVWPHQWRQ
                                                             DQGHYHU\\HDUVDIWHUWKDW 
                                                         
                                                          7KHGHEWRULVDVPDOOEXVLQHVVGHEWRUDVGHILQHGLQ86& ' ,IWKH
                                                             GHEWRULVDVPDOOEXVLQHVVGHEWRUDWWDFKWKHPRVWUHFHQWEDODQFHVKHHWVWDWHPHQW
                                                             RIRSHUDWLRQVFDVKIORZVWDWHPHQWDQGIHGHUDOLQFRPHWD[UHWXUQRULIDOORIWKHVH
                                                             GRFXPHQWVGRQRWH[LVWIROORZWKHSURFHGXUHLQ86&  % 

                                                            $SODQLVEHLQJILOHGZLWKWKLVSHWLWLRQ

                                                            $FFHSWDQFHVRIWKHSODQZHUHVROLFLWHGSUHSHWLWLRQIURPRQHRUPRUHFODVVHVRI
                                                             FUHGLWRUVLQDFFRUGDQFHZLWK86& E 

                                                            7KHGHEWRULVUHTXLUHGWRILOHSHULRGLFUHSRUWV IRUH[DPSOH.DQG4 ZLWKWKH
                                                             6HFXULWLHVDQG([FKDQJH&RPPLVVLRQDFFRUGLQJWRRU G RIWKH6HFXULWLHV
                                                             ([FKDQJH$FWRI)LOHWKHAttachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 2IILFLDO)RUP$ ZLWKWKLVIRUP

                                                            7KHGHEWRULVDVKHOOFRPSDQ\DVGHILQHGLQWKH6HFXULWLHV([FKDQJH$FWRI5XOH
                                                             E
                                          &KDSWHU

9.    Were prior bankruptcy cases         1R
      filed by or against the debtor
      within the last 8 years?            <HV    'LVWULFW BBBBBBBBBBBBBBBBBBBBBBB :KHQBBBBBBBBBBBBBBB &DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                              00''<<<<
      ,IPRUHWKDQFDVHVDWWDFKD
      VHSDUDWHOLVW                               'LVWULFW BBBBBBBBBBBBBBBBBBBBBBB :KHQBBBBBBBBBBBBBBB &DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                              00''<<<<

10.   Are any bankruptcy cases            1R
      pending or being filed by a                           PetroShare Corp.                                               Parent
      business partner or an              <HV 'HEWRU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 5HODWLRQVKLS BBBBBBBBBBBBBBBBBBBBBBBBB
      affiliate of the debtor?                             Colorado
                                                   'LVWULFW BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB :KHQ
                                                                                                                              09/04/2019
                                                                                                                             BBBBBBBBBBBBBBBBBB
      /LVWDOOFDVHV,IPRUHWKDQ                                                                                        00  '' <<<<
                                                                          19-17633
                                                   &DVHQXPEHULINQRZQ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      DWWDFKDVHSDUDWHOLVW

2IILFLDO)RUP                         9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                               SDJH2
               Case:19-17634 Doc#:1 Filed:09/04/19                           Entered:09/04/19 00:29:33 Page3 of 4

'HEWRU        CFW Resources LLC
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                      &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              1DPH




11.   Why is the case filed in this    Check all that apply:
      district?
                                        'HEWRUKDVKDGLWVGRPLFLOHSULQFLSDOSODFHRIEXVLQHVVRUSULQFLSDODVVHWVLQWKLVGLVWULFWIRUGD\V
                                          LPPHGLDWHO\SUHFHGLQJWKHGDWHRIWKLVSHWLWLRQRUIRUDORQJHUSDUWRIVXFKGD\VWKDQLQDQ\RWKHU
                                          GLVWULFW

                                        $EDQNUXSWF\FDVHFRQFHUQLQJGHEWRU¶VDIILOLDWHJHQHUDOSDUWQHURUSDUWQHUVKLSLVSHQGLQJLQWKLVGLVWULFW

12.   Does the debtor own or have       1R
      possession of any real            <HV$QVZHUEHORZIRUHDFKSURSHUW\WKDWQHHGVLPPHGLDWHDWWHQWLRQ$WWDFKDGGLWLRQDOVKHHWVLIQHHGHG
      property or personal property
      that needs immediate                      Why does the property need immediate attention? Check all that appO\ 
      attention?
                                                   ,WSRVHVRULVDOOHJHGWRSRVHDWKUHDWRILPPLQHQWDQGLGHQWLILDEOHKD]DUGWRSXEOLFKHDOWKRUVDIHW\
                                                    :KDWLVWKHKD]DUG"BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                   ,WQHHGVWREHSK\VLFDOO\VHFXUHGRUSURWHFWHGIURPWKHZHDWKHU

                                                   ,WLQFOXGHVSHULVKDEOHJRRGVRUDVVHWVWKDWFRXOGTXLFNO\GHWHULRUDWHRUORVHYDOXHZLWKRXW
                                                    DWWHQWLRQ IRUH[DPSOHOLYHVWRFNVHDVRQDOJRRGVPHDWGDLU\SURGXFHRUVHFXULWLHVUHODWHG
                                                    DVVHWVRURWKHURSWLRQV 

                                                   2WKHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



                                                Where is the property?BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                           1XPEHU        6WUHHW

                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        BBBBBBB    BBBBBBBBBBBBBBBB
                                                                           &LW\                                          6WDWH      =,3&RGH 


                                                Is the property insured?
                                                   1R
                                                   <HV,QVXUDQFHDJHQF\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                         &RQWDFWQDPH     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                         3KRQH            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                   )XQGVZLOOEHDYDLODEOHIRUGLVWULEXWLRQWRXQVHFXUHGFUHGLWRUV
                                        $IWHUDQ\DGPLQLVWUDWLYHH[SHQVHVDUHSDLGQRIXQGVZLOOEHDYDLODEOHIRUGLVWULEXWLRQWRXQVHFXUHGFUHGLWRUV

                                                                                                  
14.   Estimated number of                                                                       
      creditors
                                                                                             0RUHWKDQ
                                        

                                                               PLOOLRQ                  ELOOLRQ
15.   Estimated assets                                   PLOOLRQ                 ELOOLRQ
                                                        PLOOLRQ                ELOOLRQ
                                        PLOOLRQ              PLOOLRQ               0RUHWKDQELOOLRQ



2IILFLDO)RUP                       9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                SDJH3
               Case:19-17634 Doc#:1 Filed:09/04/19                                  Entered:09/04/19 00:29:33 Page4 of 4

'HEWRU         CFW Resources LLC
               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1DPH



                                                                   PLOOLRQ                      ELOOLRQ
16.   Estimated liabilities                                  PLOOLRQ                     ELOOLRQ
                                                            PLOOLRQ                    ELOOLRQ
                                          PLOOLRQ                PLOOLRQ                   0RUHWKDQELOOLRQ


             Request for Relief, Declaration, and Signatures


WARNING %DQNUXSWF\IUDXGLVDVHULRXVFULPH0DNLQJDIDOVHVWDWHPHQWLQFRQQHFWLRQZLWKDEDQNUXSWF\FDVHFDQUHVXOWLQILQHVXSWR
             RULPSULVRQPHQWIRUXSWR\HDUVRUERWK86&DQG


17.   Declaration and signature of          7KHGHEWRUUHTXHVWVUHOLHILQDFFRUGDQFHZLWKWKHFKDSWHURIWLWOH8QLWHG6WDWHV&RGHVSHFLILHGLQWKLV
      authorized representative of
                                             SHWLWLRQ
      debtor
                                            ,KDYHEHHQDXWKRUL]HGWRILOHWKLVSHWLWLRQRQEHKDOIRIWKHGHEWRU

                                            ,KDYHH[DPLQHGWKHLQIRUPDWLRQLQWKLVSHWLWLRQDQGKDYHDUHDVRQDEOHEHOLHIWKDWWKHLQIRUPDWLRQLVWUXHDQG
                                             FRUUHFW


                                         ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW

                                                            09/ 04/2019
                                             ([HFXWHGRQ BBBBBBBBBBBBBBBBB
                                                           00 ''<<<<


                                         8    /s/ Frederick J. Witsell
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                Frederick J. Witsell
                                                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             6LJQDWXUHRIDXWKRUL]HGUHSUHVHQWDWLYHRIGHEWRU           3ULQWHGQDPH

                                                    President
                                             7LWOHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




18.   Signature of attorney
                                         8    /s/ Trey A. Monsour
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                'DWH       09/04/2019
                                                                                                                     BBBBBBBBBBBBBBBBB
                                             6LJQDWXUHRIDWWRUQH\IRUGHEWRU                                       00     ''<<<<



                                              Trey A. Monsour
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             3ULQWHGQDPH
                                              Polsinelli PC
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             )LUPQDPH
                                             1000        Louisiana Street, Suite 6400
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             1XPEHU     6WUHHW
                                              Houston
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB  TX
                                                                                                   BBBBBBBBBBBB  77002
                                                                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             &LW\                                                 6WDWH        =,3&RGH

                                              (713) 374-1643
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              tmonsour@polsinelli.com
                                                                                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             &RQWDFWSKRQH                                                  (PDLODGGUHVV



                                              14277200                                               Texas
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             %DUQXPEHU                                            6WDWH




2IILFLDO)RUP                         9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                   SDJH4
